EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 11.  A system comprising: 
one or more computer systems; and 
one or more computer storage media storing instructions that when executed by a processor cause the processor to: 
maintain one or more rules associated with authorizing UAVs to implement flight plans; 
generate a flight plan for a ground control system, and determine an initial authorization check based on the maintained rules and the generated flight plan; and 
upon a positive determination of the initial authorization check, provide access to the generated flight plan to the ground control system comprising one or more computer processors, 
the ground control system being configured to provide the flight plan to a particular UAV for implementation, and the ground control system being configured to determine a subsequent authorization check based, at least in part, on the maintained rules, 

wherein upon a negative determination the ground control system inhibits the particular UAV from implementing the flight plan.


Claim 19.  The system of claim 11, wherein the instructions include instructions to:
detect an active temporary flight restriction for a location associated with the flight plan, and provide information to the ground control system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER D PATTON/Primary Examiner, Art Unit 3664